DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/9/2021 has been entered.
Response to Amendment
The amendment filed 12/9/2021 has been entered.
Claims pending: 1-20.
1) Claims amended:
	(1) independent claim: 1 and 14.
	(2) dependent claims: none.
2) Claims new: none.
Summary of Response to Amendment& Argument
Applicant's arguments filed 12/9/2021 have been fully considered and the results are as followed, see more detailed explanation at “Response to Argument” at the end.
1) 101 Rejection: none.
(2) 103 Rejections: applicant’s comments that the cited references fail to teach the amended features are noted, however, new references have been added to address the amended features.
(3) 112, 2nd rejection: the previous rejections have been withdrawn due to claim amendment and applicant’s response.
Claim Status
Claims pending: 1-20.
The pending claims comprise 2 groups of similar scope.  
1) System: 1-13, and  
2) Method: 14-20.
As of 12/9/2021, independent claim 1 is as followed:
1. A system for integrating networked collaboration comprising:
[I] a process server comprising process server software including a first collaborative workspace method, the process server communicatively coupled to [II] a content server and [III] a collaborative workspace server, the collaborative workspace server being distinct from the process server, the process server hosting a defined, multi-step process executable to invoke a first collaborative workspace method that invokes a first class on the content server, the first class invokable to send, to the collaborative workspace server, a request to create a new collaborative object;
[IV] a data store coupled to the content server;
[1] wherein the defined, multi-step process is executable by the process server to:
[2] for a first step of the defined, multi-step process, create a new collaborative
workspace on the collaborative workspace server;
[3] add the new collaborative workspace to the defined, multi-step process as
a work item of the defined, multi-step process;
[4] execute the first collaborative workspace method to invoke the first class to
create the new collaborative object on the collaborative workspace server, the new collaborative object being external to the process server;
[5] receive, from the content server, information for the new collaborative object;
[6] based on the information for the new collaborative object, create a collaborative object first proxy object at the process server that points to the new collaborative object on the collaborative workspace server;
[7] attach the collaborative object first proxy object to the defined, multi-step process as process data of the workitem;
[8] pass the process data of the workitem to a subsequent step of the defined,
multi-step process;

[9] store content associated with the new collaborative workspace in the data store;
[10] execute the first class to send the request to the collaborative workspace server to create the new collaborative object:
[11] receive, responsive to the request to create the new collaborative object, the
information for the new collaborative object;
[12] create a first reference object at the content server that links to the new
collaborative object;
[13] pass the information for the new collaborative object to the process server;
wherein the collaborative workspace server comprises collaborative workspace server software executable to:
[14] host the new collaborative workspace, wherein the new collaborative
workspace is a shared online environment accessible by a plurality of users;
	[15] create the new collaborative object responsive to the request to
create the new collaborative object, the new collaborative object accessible through the new collaborative workspace by the plurality of users;
[16] provide the information for the new collaborative object to the content server; and
[17] receive, process and respond to an action on the collaborative object first proxy object.
Note: for referential purpose, numbers I, II and [1]-[10], are added at the beginning of each element and step.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

On October 10, 2007, the Patent Office issued the "Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc.," 73 Fed. Reg. 57,526 (2007) (hereinafter the Examination Guidelines). Section III is entitled "Rationales to support rejections under 35 U.S.C. 103."  Within this section is the following quote from the Supreme Court: "rejections on obviousness grounds cannot be sustained by merely conclusory statements; instead there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) (quoting In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006)). 
Under the Examination Guidelines, the following is a list of rationales that may be used to support a finding of obviousness under 35 U.S.C. § 103: 
(a) combining prior art elements according to known methods to yield predictable results;  
(b) simple substitution of one known element for another to obtain predictable results; 
(c) Use of known technique to improve similar devices (methods, or products) in the same way; 
(d) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
Obvious to try" choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(f) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art; and 
(g) Some teaching, suggestion, or motivation (TSM) in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
	Each rationale is resolved using the Graham factual inquiries.

Claims 1-10 (system) and respective 14-19 (Method) are rejected under 35  U.S.C. 103(a) as obvious over:
Names					Publications:
(1) TAKATSUKA et al. 		US PAP 2006/0.085.245, in view of
(2) HAMMOND 			US 6,336,118, and
(3) ABOLFATHI			US PAP 2004/0.152.036.
As for independent system claim 1, TAKATSUKA et al. discloses system for integrating networked collaboration comprising:
I. a process computer network system communicatively coupled to a content object and a collaborative workspace system, the process system hosting a process configured to invoke a first collaborative workspace method that invokes a first class on the content system, the first class configured to send, to the collaborative workspace, a request to create a new collaborative object, 

    PNG
    media_image1.png
    318
    499
    media_image1.png
    Greyscale

	
    PNG
    media_image2.png
    444
    481
    media_image2.png
    Greyscale




		{see Fig. 1, Data Tier, Databases}
[1] wherein the defined, multi-step process, the defined, multi-step process is executable by the process server to:
[2] for a first step of the defined, multi-step process, create a new collaborative
workspace on the collaborative workspace server;
	{see Fig. 3 below, “Teamspace”, “Tasks 330”.}

    PNG
    media_image3.png
    519
    727
    media_image3.png
    Greyscale






a workitem of the defined, multi-step process;
{see Fig. 3 below, “Teamspace”, “Tasks 330”, Fig. 4, “Overview”, “Tasks”, “Meetings”, “Files”, “Discussions”, “Polls”, “People & Teams”, “Emails”, and “Search.”}

    PNG
    media_image4.png
    452
    695
    media_image4.png
    Greyscale


[4] execute the first collaborative workspace method to invoke the first class to
create the new collaborative object on the collaborative workspace server;
{see Fig. 3 below, “Teamspace”, “Tasks 330”, 
Fig. 4, “Overview”, “Tasks”, “Meetings”, “Files”, “Discussions”, “Polls”, “People & Teams”, “Emails”, and “Search.”}



{see Fig. 3, “310”, ”, Fig. 4, “Overview”, “Tasks”, “Meetings”, “Files”, “Discussions”, “Polls”, “People & Teams”, “Emails”, and “Search.”}
	
    PNG
    media_image5.png
    256
    500
    media_image5.png
    Greyscale


    PNG
    media_image3.png
    519
    727
    media_image3.png
    Greyscale

information about the name regards the project for the “teamspace”, name of “Tasks”, etc., are received and entered in the creation of the teamspace in Fig. 3.  
{see [0059… the tasks for which the user may request details are illustrated in the tasks section 420 of screenshot 400..”]}
The application of similar concept of “response to the user request” to other items in the collaborative system of TAKATSUKA et al. such as “the new collaborative object” would have been obvious as mere applying the same concept to other items in the collaborative system.  
[6] create a collaborative object that points to the new collaboration object;
As shown on Fig. 3, information about the name regards the project “Focus Computer Plan” for the “teamspace”, name of “Tasks”, etc., are received and entered in the creation of the teamspace in Fig. 3 and respective [0054]-[0055].  Proxy objects such as teamspace capabilities and parameters are created that points to the new collaboration objects such as name, tasks, meetings, discussion threads, ad-hoc tasks, polls, calendars, etc. 

    PNG
    media_image5.png
    256
    500
    media_image5.png
    Greyscale

[7] attach the first process collaborative object to the process;
As shown on Fig. 3, information about the name regards the project for the “teamspace”, name of “Tasks”, etc., are received and entered in the creation of the teamspace in Fig. 3 and respective [0054]-[0055].  Proxy objects such as teamspace capabilities and parameters are created that points to the new collaboration objects such as name, tasks, meetings, discussion threads, ad-hoc tasks, polls, calendars, etc. 
[8] pass the process data of the workitem to a subsequent step of the defined,

	{See Fig. 4, “Stew’s TS 1”, “Stew’s New Task 3”, Fig. 5, “Meetings”, Fig. 6 “Files”, , Fig. 7, “Discussions”, etc.}
wherein the content server comprises content server software executable to:
[9] store content associated with the new collaborative workspace in the data store;
{see Fig. 1, 100, Data Tier, Databases, “Collaboration System 130”}
[10] execute the first class to send the request to the collaborative workspace server to create the new collaborative object:

    PNG
    media_image4.png
    452
    695
    media_image4.png
    Greyscale


    PNG
    media_image6.png
    163
    490
    media_image6.png
    Greyscale

As shown in Fig. 4 and respective 0059, TAKATSUKA ET AL. discloses a request from the user for a new and detailed information of the collaborative task.  The discloses of other user request such as create a new collaborative object would have been obvious if desired. 
[11] receive, responsive to the request to create the new collaborative object, the information for the new collaboration object;
{see [0059… the tasks for which the user may request details are illustrated in the tasks section 420 of screenshot 400..”]}
The application of similar concept of “response to the user request” to other items in the collaborative system of TAKATSUKA et al. such as “the new collaborative object” would have been obvious as mere applying the same concept to other items in the collaborative system.  

[12] create a first reference object at the content server that links to the new collaborative object;
{see Fig. 13, 1320 “Parameters”, “Name”, “teamspaceRef”, “Description”, “Returned reference to”}
	
    PNG
    media_image7.png
    148
    476
    media_image7.png
    Greyscale

	As shown above, a reference “Ref” called “teamspaceRef” is created that is used for returning reference to the new collaborative object or teamspace. 

    PNG
    media_image8.png
    116
    468
    media_image8.png
    Greyscale

[13] pass the information associated with the new collaborative object to the process server;

    PNG
    media_image9.png
    237
    480
    media_image9.png
    Greyscale

The seamlessly integration of the BPM, team collaboration and content management allows information, new collaborative object, to be passed to the three systems to carry out the business process. 
[III] the collaborative workspace server, the collaborative workspace server configured to:
[8] host a collaborative workspace accessible by a plurality of users;
{see Fig. 13, 1310 “CreateTeamspace”, “Access”, “Read”, “Description: folder”, 
“Operations: Create a Collaboration Teamspace”}
[14] host the new collaborative workspace, wherein the new collaborative
workspace is a shared online environment accessible by a plurality of users;
	{see Fig. 1, “Web Content Management”, and respective [0041 
Fig. 4, “People & Teams”, 
online surveys for team members …];
	
    PNG
    media_image10.png
    352
    476
    media_image10.png
    Greyscale

[15] create the new collaboration object responsive to the request to create the new collaborative object, the new collaborative object accessible by the plurality of users; and

    PNG
    media_image4.png
    452
    695
    media_image4.png
    Greyscale


    PNG
    media_image11.png
    511
    641
    media_image11.png
    Greyscale

[16] provide the information for the new collaborative object to the content server; and
	{see Fig. 4, Tasks (420), “add”, “name”, “Stew’s Task 1”, etc.}
 
[17] receive, process and respond to an action on the collaborative object first proxy object.
{see Fig. 2, “Operations”, see Fig. 3, “Tasks”, “Gather customer requirement”, “Validation”, “assigned to”, and “due date”, “Meetings”, and “Polls”.
As for the use of multiple computers (servers) to handle different functions such as process, collaboration, workspace, content storage or retrieval, this is taught in [0154 “a single computer or multiple computers and/or processors … at a single location or at several locations..  The computer processing system may include any combination of these embodiments].  In other word, it would have been obvious to provide each server/computer for 
TAKATSUKA et al. fairly teaches the claimed invention except for explicitly discloses:
(1) a created proxy object for the collaborative object, and 
(2) plurality of distinct servers.  
In a similar framework within a data processing system for manipulating program objects, HAMMOND teaches the creation of a proxy object for a distributed object oriented environment (OOE) on a data processing system.  The framework then manipulates the proxy objects to instantiate communication and data transfer between objects of the distributed OOE on a data processing system, see abstract.

    PNG
    media_image12.png
    260
    500
    media_image12.png
    Greyscale

 Therefore, it would have been obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify to collaboration system of TAKATSUKA et al. by creating proxy object a proxy object for a distributed object oriented environment (OOE) as taught by HAMMOND for using the proxy objects to instantiate communication and data transfer between objects, as shown in the abstract.  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of 
TAKATSUKA et al. /HAMMOND fairly teaches the claimed invention except for explicitly discloses:
(2) plurality of distinct servers of each process/function such as workspace server and content server.  
In a web-based document processing and collaboration system, ABOLFATHI is cited to teach a virtual electronic commerce community, including a network to communicate information relating to the community, a plurality of users and service providers coupled to the network, a server coupled to the network, the server storing data and performing data visualization in response to a user’s request, in a collaboration system wherein a plurality of servers are used to handle various functions of the collaboration instead of a single network server, see Fig. 1D and Fig. 2.

    PNG
    media_image13.png
    500
    814
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    145
    613
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    196
    601
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    196
    599
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    412
    500
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    278
    500
    media_image18.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify to collaboration system of TAKATSUKA et al. / HAMMOND by including separate server for each function of the document processing and collaboration of ABOLFATHI as taught on [0099] and [0100] and Fig. Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As for dep. claim 2 (part of 1 above) and respective 15 (part of 14 above) which deals with the type of request, a web request, this is taught in TAKATSUKA et al. shown in Fig. 4 and respective [0059] wherein TAKATSUKA ET AL. discloses a request from the user for a new and detailed information of the collaborative task.  The discloses of other user request such as create a new collaborative object would have been obvious if desired.  Alternatively, this is taught in ABOLFATHI [0110 … needs to be streamed to a requesting client..].
As for dep. claim 3 (part of 1 above) and respective 16 (part of 14 above) which deal with features of the “collaborative object”, i.e. workspace capabilities such as folder, shared folder, etc., this is taught in TAKATSUKA ET AL. [102] below.

    PNG
    media_image19.png
    159
    499
    media_image19.png
    Greyscale

As for dep. claims 4-9 (part of 1 above) and respective 17-19 (part of 14 above) which deal with features of the “collaborative object”, i.e. workspace capabilities such as shared folder, discussion, table, team calendar event, poll, or poll parameters such as a vote, these are taught in TAKATSUKA et al. [0055] cited below.

    PNG
    media_image20.png
    61
    472
    media_image20.png
    Greyscale

1 above) which deal with features of the “collaborative object”, i.e. workspace capabilities/ parameters such as poll, or poll parameters such as a vote, these are taught in TAKATSUKA et al. [0055] cited below.
Dependent claims 13, 11 (part of 1 above) and respective 20 (part of 14 above) are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over TAKATSUKA ET AL. /HAMMOND /ABOLFATHI as applied to claims 1-10 and 14-19 above, and further in view of (4) COOTEY ET AL., PGP US 2004/0.216.148.
The teachings of TAKATSUKA ET AL. /HAMMOND /ABOLFATHI is cited above.
As for dep. claim 13 (part of 1 above) and respective 20 (part of 14 above), COOTEY ET AL is cited to teach to teach the step of invoking a 2nd workspace (interface) for modifying the content of an existing collaborative object (content of project-related service requests (SRs)), wherein the 1st workspace (interface) is for creating service request (SR), see Fig. 1, Fig. 2, and 

    PNG
    media_image21.png
    232
    563
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    115
    568
    media_image22.png
    Greyscale

the effective filing date of the claimed invention to modify to collaboration system of TAKATSUKA et al. / HAMMOND/ABOLFATHI by including step of invoking a 2nd workspace (interface) for modifying the content of an existing collaborative object (content of project-related service requests (SRs)), wherein the 1st workspace (interface) is for creating service request (SR) as taught by COOTEY et al. for sharing and manipulating project-related information and documents, see abstract.  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As for dep. claim 11 (part of 1/13 above) which deals with the type of request, a web request, this is taught in TAKATSUKA et al. [0050 A teamspace may be defined as a web-based environment…”] or COOTEY et al. [0008] or [0010] cited above.  
Dependent claim 12 (part of 1 above) is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over TAKATSUKA ET AL. /HAMMOND /ABOLFATHI/ COOTEY ET AL. as applied to claims 1-10 and 13 and 11 above, and further in view of (5) COOK, PGP 2005/0.138.118.
In a similar system/method for configuring and managing an enterprise applications, COOK discloses specialized Java classes that can carry out specialized or more complex tasks when invoke by a Webflow mechanism, see [0148] below.
	
    PNG
    media_image23.png
    153
    600
    media_image23.png
    Greyscale

the effective filing date of the claimed invention to modify to collaboration system of TAKATSUKA et al. / HAMMOND /ABOLFATHI / COOTEY et al. by including a specialized Java classes as taught by COOK that can carry out specialized or more complex tasks when invoke by a Webflow mechanism, see [0148] below.  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As for dep. claim 12 (part of 1/13 above) which deals with the type of Java class, a first or a second class, this is taught in COOK [0148 …specialized Java classes…].  The term “classes” reads over first class and second class.

    PNG
    media_image23.png
    153
    600
    media_image23.png
    Greyscale


Response to Arguments
Applicant's arguments filed 12/9/2021 have been fully considered and the results are as followed, see more detailed explanation at “Response to Argument” at the end.
1) 101 Rejection: withdrawn due to claim amendment and applicant’s response.
(2) 103 Rejections: applicant’s comments that the cited references fail to teach the amended features are noted, however, new citations have been added to address the amended features.
112, 2nd rejection: None.
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Dean D Nguyen whose telephone number is (571)272-6806.  The examiner can normally be reached on M-F 6:30-4:40 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor is Sarah Monfeldt at (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN D NGUYEN/Primary Examiner, Art Unit 3689